NOTE: This order is nonprecedentiaL
United States Court of Appeals
for the Federal Circuit
ENERGY EAST CORPORATION,
Plaintiff-Appellant,
v.
UNITED STATES,
Defendant-Appellee.
2010-5132
Appeal from the United States Court of Federal Claims in case no. 07-CV-812, Judge Mary Ellen Coster Williams.
ON MOTION
ORDER
Energy East Corporation moves for a 15-day extension of time, until November 2, 2010, within which to file its brief.
Upon consideration thereof,
It Is Ordered That:
The motion is granted. No further extensions should be anticipated.

ENERGY EAST CORPORATION v. US
For The Court
OCT  18 2010                             /s/ Jan Horbaly
Date                                   Jan Horbaly
Clerk
cc: Lawrence T. Kass, Esq. Francesca U. Tamami, Esq.
s21                                                                                    FILED
U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT
OCT 18 2010
JAN HORBALY CLERK